ZIMMERMAN, Justice
(dissenting):
I dissent. The issue on appeal is whether the trial court erred when it found that Mr. Gill did not violate an injunction prohibiting him “from encumbering or disposing of in any manner whatsoever, any assets or properties of ... Gill’s Tire Market, Inc., or Fleetway, Inc., without the express, prior knowledge and approval of [Mrs. Gill] or without first obtaining an appropriate court order after notice and applica-tion_” (Emphasis added.) There is no conflict in the evidence that at the time the injunction was entered, pursuant to Mr. Gill’s stipulation, the marital estate included the business assets of Gill’s Tire Market and Fleetway Tires, Inc. These assets were then worth approximately $50,000. By the time the marital estate was divided in December of 1982, the value of the business assets had diminished to approximately $6,000, primarily as a result of Mr. Gill’s transfer of those assets into a new, but unsuccessful business, Tire City. That transfer occurred without Mrs. Gill’s “express, prior knowledge ” and without any request to or order from the court, as required by the injunction. ■
Contrary to the suggestion in the majority opinion, resolution of the issue presented by this case does not turn upon whether Mrs. Gill proved that Mr. Gill intentionally hid assets belonging to the marital estate or upon whether Mr. Gill intentionally attempted to deprive Mrs. Gill of her interest in the business portion of the marital estate. In determining whether one is civilly liable for violating an injunction, the element of intent is irrelevant. E.g., Rogers v. Pitt, 89 F. 424, 429 (Cir.Ct.Nev.D.1898); Weston v. John L. Roper Lumber Co., 158 N.C. 270, 73 S.E. 799, 800 (1912).
The absence of willfulness does not relieve [an individual] from civil contempt. Civil as distinguished from criminal contempt is a sanction to enforce compliance with an order of the court or to compensate for losses or damages sustained by reason of noncompliance.... Since the purpose is remedial, it matters not with what intent the defendant did the prohibited act.
McComb v. Jacksonville Paper Co., 336 U.S. 187, 191, 69 S.Ct. 497, 499, 93 L.Ed. 599 (1949) (citations omitted). The Utah courts have long recognized that civil contempt for violation of a court order or injunction requires no intent. Gunnison Irrigation Co. v. Peterson, 74 Utah 460, 464, 280 P. 715, 717 (1929).
Thus, the issue on appeal is simply whether Mr. Gill violated the plain terms of the injunction to Mrs. Gill’s detriment. The terms of the injunction were clear. Its purpose was to preserve the marital estate against loss. Mr. Gill violated the injunction. Mrs. Gill clearly sustained damages as a result of that violation. The trial court acted contrary to the uncontradicted evidence when it refused to find the injunction had been violated and to compensate Mrs. Gill accordingly.
The majority seems to rely in part on the fact that prior to the trial on division of assets, Mrs. Gill failed to petition the trial *782court to hold her former husband liable for contempt. Despite her failure to do so, however, the record establishes that she was diligent in her efforts to protect her interest in the assets. Beginning with the commencement of the divorce action in December of 1979, Mrs. Gill took steps to determine the nature and disposition of the business assets. Mr. Gill was dilatory and evasive in responding to her repeated discovery requests. His lack of candor forced Mrs. Gill to bring several motions to compel, a motion in supplemental proceedings, orders to show cause, and a motion for sanctions. As late as the second day of trial in December of 1982, Mr. Gill was producing documents relating to the status of the assets, and even then he did not comply fully with Mrs. Gill’s earlier discovery requests. Many of the discovery responses ultimately supplied were inexcusably dificient. The majority’s opinion allows Mr. Gill to benefit from his own dilatory and evasive tactics. Mrs. Gill should not be prejudiced for having proceeded, via means other than a contempt proceeding, to determine the value and disposition of her share of the assets.
I would also hold that the trial court clearly abused its discretion in limiting Mrs. Gill’s attorney fees, especially because a significant portion of those fees resulted from her repeated attempts to force Mr. Gill to comply with legitimate discovery requests. It is certainly true, as the majority states, that we should defer to the trial court under appropriate circumstances. However, by affirming the unsupportable order of the trial court in this case, we are not deferring. Rather, we are abdicating our responsibility to see that orders reviewed by us are legally supportable, which the one involved in this case certainly is not.
HOWE, J., concurs in the dissenting opinion of ZIMMERMAN, J.
DURHAM, J., having disqualified herself, does not participate herein.